Citation Nr: 1132007	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a left leg disability to include as secondary to a left knee disability.

3.  Entitlement to service connection for a left hip disability to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability to include as secondary to a left knee disability.

5.  Entitlement to service connection for a right knee and leg disability to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service in the Texas National Guard from February 1956 to February 1958.  He also had active service from December 6, 1961, to January 31, 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in May 2008, the RO denied the claims of service connection for a back condition and for a left ankle condition and a claim for a total disability rating for compensation based upon individual unemployability.  The Veteran filed a notice of disagreement in June 2008.  After the RO issued a statement of the case in October 2008, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In December 2009, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).



The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2010 and in June 2011, the Board remanded the claims for further evidentiary development. 

In July 2011, the Veteran identified additional VA records since 1995.  As the earliest VA records in the file are dated from 2005, the VA records should be obtained.

Also, the Board determines that the VA examination in December 2006 is inadequate to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Dallas VAMC before 2005.  In the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent)



That early osteoarthritic disease of the left knee by X-ray, documented in 2003, are related to the Veteran's in-service complaints of left knee pain in January 1957 (pain after sudden turning motion with hospital summary) and in December 1957 (pain after he fell while running and knee gave way) without objective evidence of knee pathology by X-ray and clinical findings, including tests for ligament and meniscal injury?

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current left knee disability, when the in-service symptoms are not more likely than any other to cause the Veteran's current left knee disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  Only if the VA examiner relates the current left knee disability to an injury, disease, or event in service, is the VA examiner asked to determine the following:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that any current left hip, left leg, right hip, right knee, and right leg disability is caused by or aggravated by the left knee disability? 


In this context, the term "aggravation" means a permanent increase of any left hip, left leg, right hip, right knee, or right leg disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the left knee disability as contrasted to a temporary or intermittent flare-ups of symptoms. 

In formulating the opinion, the VA examiner is asked to consider that after service:

The Veteran suffered a back injury while at work and has had significant medical treatment including a spinal fusion of the lumbar spine with metal rods over the period from 1978 to 1991. 

In November 2004, the Veteran was in vehicle accident and hit his knees against the dashboard.

4.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



